Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that method claims 3 and 4 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in a phone call with attorney Tencza on November 2, 2021, as noted in the Non-Final Office action of November 5, 2021. 
While applicant is allowed to amend withdrawn claims, he is reminded that all pending claims need to labeled with the proper claim identifies, such as Original, Previously Presented, Amended, Withdrawn, Withdrawn-Currently Amended, etc etc. 
It is also noted that new method claim 6 depends from withdrawn claim 4, and is withdrawn along with claims 3 and 4. 
In summary:
Claims 1-6 are Pending 
Apparatus Claims 1, 2, 5 have been elected for prosecution and have been examined
Method Claims 3, 4, 6 are withdrawn. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kornijenko et al. (US pub 2017/0370114).
Kornijenko et al. disclose:
Claim 1: An apparatus (figures 3A, 3B) comprising:
a lifeline (70) having a first end and an opposing second end (figure 3A);
a support structure (14, 14), wherein the first end and the second end of the lifeline are supported by the support structure such that there is a distance between the first end and the opposing second end (figure 3A); and
a structure (60) for holding one or more persons above a ground surface (figures 3A, 3B); and
and wherein the support structure is configured to be moved without causing the structure for holding one or more persons to be moved (Figure 1 & [0041]); and
wherein the structure for holding one or more persons is configured to be moved without causing the support structure to be moved (the work area 60 is not connected to the support structure, therefore it is configured to be moved without moving the support structure);
wherein the support structure includes first (LH 22) and second (RH 22) posts;

wherein the plurality of discrete heights include a maximum height, a minimum height, and one or more intermediate heights in between the maximum height and the minimum height ([0035] explains adjustment via pin and aperture; max height would be pin 34 through lowest aperture on 22, min height would be pin 34 though uppermost aperture in 22 and intermediate heights being intermediate aperture locations).

    PNG
    media_image1.png
    862
    1230
    media_image1.png
    Greyscale

Claim 2: The apparatus of claim 1 wherein the support structure further includes:
a third post (LH 20); and
a fourth post (RH 20); and
wherein the first post (LH 22) slides within the third post (LH 20) and is selectably adjustable in height with respect to the third post to thereby selectably adjust the height of the first post above the ground surface (figures 3A, 3B; [0033] - [0035]); and
wherein the second post (RH 22) slides within the fourth post (RH 20) and is selectably adjustable in height with respect to the fourth post to thereby selectably adjust the height of the second post above the ground surface (figures 3A, 3B; [0033]- [0035]).
Claim 5: The apparatus of claim 2 
wherein the first post includes a plurality of slots (“several slots”, see [0035] below); and
the second post includes a plurality of slots (“several slots”, see [0035] below);
wherein the first post is selectably adjustable in height with respect to the third post by sliding the first post with respect to the third post and thereafter inserting a pin (34) into one of the plurality of slots of the first post to fix the first post at a height with respect to the third post (see [0035] inserted below); and
wherein the second post is selectably adjustable in height with respect to the fourth post by sliding the second post with respect to the fourth post and thereafter inserting a pin (34) into one of the plurality of slots of the second post to fix the second post at a height with respect to the fourth post (see [0035] inserted below). 

32 that aligns with one of several apertures in the upper extending member. A pin 34 can be placed through the apertures of the lower extending member and upper extending member to further lock the support member at a desired height. A pin can also be placed in a hole in the lower extending member to secure the support member in the upright position.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634